DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to 15/980,640 filed on 9/30/20.

Election/Restrictions
In view of Applicant’s amendment of the claims, Examiner has withdrawn the previous restriction. Therefore, the Examiner is rejoining all the pending claims for the purpose of examination.

Drawings
Applicant is reminded that in order to avoid an abandonment of this application, the drawings must be corrected by showing which part of the drawing shows the claimed rotatable shaft in the claims.
Applicant is requested to show specifically which part of the drawing show the rotatable shaft. Unless the rotatable shaft is shown in the drawing, one of ordinary skill in the art would be confused how many rotatable shaft there is, when looking at claim 11. If only one, therefore, one of ordinary skill in the art would believe the two striking implement would have the same movement at all times. If different rotatable shafts then the striking of the sticks onto the drum platform would be independent from each other. Therefore, Applicant is kindly requested to show the rotatable shaft, whether one part or two or more such that one of ordinary skill in the art have a clear understanding of the invention with respect to claim 11.

Specification
while filing a new amended specification, Applicant has not shown by underlining or using a line the new amended limitation to show what is new and what is not.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, this rejection is in view of Applicant’s failure to show the rotatable shaft on the drawings. Unless, Applicant shows in the drawing, precisely which reference number refers to the rotatable shaft, it is unclear how the second VCA is moving a striking element, that is which rotatable shaft from the drawing and is it the same rotatable shaft aiding the first VCA that is aiding the second VCA? For examining purposes, the claim is broadly interpreted as the second VCA moving the striking implement directly, through the aid of the rotatable shaft, or indirectly.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being taught by Day (US 2007/0030865).

Regarding claim 1, Day teaches:
An apparatus (Fig. 14 housing 4), comprising: 
a voice coil actuator (VCA) (voice coil linear actuator 90) that includes a shaft (piston 92); 
a linear-to-rotary motion convertor ([0092]: linear to rotational translator 94) coupled to the shaft of the voice coil actuator (94 coupled to piston 92); 
a rotary encoder coupled to the linear-to-rotary motion convertor so as to indicate a rotation produced by the linear-to-rotary motion convertor (encoder 98 coupled to 94 to indicate a rotation produced by the translator 94); and 
a rotatable shaft coupled to the linear-to-rotary motion convertor so as to rotate in response to a linear motion of the shaft of the VCA (shaft 96 couple to translator 94 so as to rotate in response to linear motion of the piston 92 of the VCA 90); and
grating and pivot sub-assembly 86 secured to shaft 96; [0092]: 86 corresponds to elements 46 and 48 of previous Figs; [0085] grating 46 rotates; thus is able to strike; [0080]).   

Regarding claim 2, Day teaches:
The apparatus of claim 11, further comprising a striking implement retainer secured to the rotatable shaft (grating and pivot sub-assembly 86 secured to shaft 96 [0092]: 86 corresponds to elements 46 and 48 of previous Figs; [0085] grating 46 rotates; thus is able to strike; [0080]).  

Regarding claim 11, as best understood (since Applicant has not shown the rotatable shaft in the drawing), Day teaches:
An apparatus (Fig. 14 housing 4), comprising: 
a voice coil actuator (VCA) (voice coil linear actuator 90) that includes a shaft (piston 92); 
a linear-to-rotary motion convertor ([0092]: linear to rotational translator 94) coupled to the shaft of the voice coil actuator (94 coupled to piston 92); 
a rotary encoder coupled to the linear-to-rotary motion convertor so as to indicate a rotation produced by the linear-to-rotary motion convertor (encoder 98 coupled to 94 to indicate a rotation produced by the translator 94); and 
a rotatable shaft coupled to the linear-to-rotary motion convertor so as to rotate in response to a linear motion of the shaft of the VCA (shaft 96 couple to translator 94 so as to rotate in response to linear motion of the piston 92 of the VCA 90); and
a second VCA (VCA interpreted as linear motor; ([0075]: motor 50 is situated outside the housing 4) situated to move a striking implement (grating 46) across a surface (platform 20), wherein the rotatable shaft is coupled to the linear- to-rotary motion convertor (shaft coupler 56 as a convertor in this figure, to pivot the grating 46) so as to rotate a striking implement tip so as to contact the surface. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day (US 2007/0030865) in view of Carlson (US 3,181,052).

Regarding claim 3, Day doesn’t explicitly teach:
The apparatus of claim 1, wherein the linear-to-rotary motion convertor includes a crank arm secured to a rotatable wheel, wherein the crank arm is coupled to the VCA shaft so as to rotate the rotatable wheel in response to the linear motion of the VCA shaft.  
However, Carlson teaches: a crank arm 136 secured to cam wheel 112 in fig. 1 (col. 5 line 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the crank arm 136 secured to the wheel 112 .

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day (US 2007/0030865) and Carlson (US 3,181,052) in view of Kang (US 2016/0315573). 

Regarding claim 4, none of Day nor Carlson explicitly teach:
The apparatus of claim 3, further comprising an H-bridge coupled to the VCA so as to apply control signals to the VCA.  
However, Kang teaches in [0042] plurality of transistors disposed on high side and low side thereby forming an H-bridge in which both ends of the coil of the voice coil motor are connected.
Therefore, it would have been obvious to a person having ordinary skill in the art to incorporate the H-bridge and the voice coil of Kang into the combined teaching of Day and Carlson in order to perform linear driving for the motor to obtain stable driving performance (see Kang [0007]).

Regarding claim 5, none of Day nor Carlson explicitly teach:
 The apparatus of claim 4, further comprising a microprocessor and a PWM configured to generate the control signals to an H-Bridge to drive the VCA.
However, Kang teaches in [0042] the H-bridge, thus PWM and microcomputer in [0070].  
Therefore, it would have been obvious to a person having ordinary skill in the art to incorporate the PWM and microcomputer of Kang into the combined teaching of Day and Carlson in order to perform linear driving for the motor to obtain stable driving performance (see Kang [0007]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day (US 2007/0030865) and Carlson (US 3,181,052) in view of Kang (US 2016/0315573) further in view of Stagnitto (US 6,111,384).

Regarding claim 6, none of Day nor Carlson nor Kang explicitly teach:
The apparatus of claim 5, further comprising an optical quadrature encoder and PID controller on a chip situated to generate the control signals applied to the VCA.  
However, Stagnitto teaches in Fig. 1 an optical encoder in quadrature for a controller, thus on a chip.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optical encoder in quadrature for a controller of Stagnitto into the combination of Day, Carlson and Kang in order to effectively control the speed of a motor in mechanical association with the control apparatus (see Stagnitto Abstract).

Claim 19-23, 27 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day (US 2007/0030865) and in view of Coble (US 2013/0303836).

Regarding claim 19, Day teaches:
Applying a drive signal to a voice coil actuator (VCA) (voice coil linear actuator 90; it’s obvious to a person of ordinary skill in the art that the VCA works when a drive signal is applied to it) that includes a shaft (piston 92); 
with a linear-to-rotary motion convertor ([0092]: linear to rotational translator 94) coupled to the shaft of the voice coil actuator (94 coupled to piston 92) and a rotatable shaft coupled to the linear-to-rotary motion convertor so as to rotate in response to a linear motion of the shaft of the VCA (shaft 96 couple to translator 94 so as to rotate in response to linear motion of the piston 92 of the VCA 90), converting a linear motion of a shaft of the VCA to a rotary motion;
with a rotary encoder coupled to the linear-to-rotary motion convertor, indicating a rotation produced by the linear-to-rotary motion convertor (encoder 98 coupled to 94 to indicate a rotation produced by the translator 94); and 
a rotatable shaft coupled to the linear-to-rotary motion convertor so as to rotate in response to a linear motion of the shaft of the VCA; and
a striking implement retainer secured to the rotatable shaft (grating and pivot sub-assembly 86 secured to shaft 96; [0092]: 86 corresponds to elements 46 and 48 of previous Figs; [0085] grating 46 rotates; thus is able to strike; [0080]).
Day doesn’t explicitly teach the apparatus for a robotic drumming, comprising:
coupling a drumstick so as to be rotated in response to the rotary motion, wherein the drumstick is rotated so as to strike a surface corresponding to a drum head.
However, Coble teaches in [0021]-[0022] a motor powering a drumstick that moves to tap the surface when activated by the controller, thus a robotic drumming coupling a drumstick in response to the rotary motion since the motor moves the drumstick, rotary motion thus occurring. Since there is a drumstick therefore, the drumstick is going to be in contact with a surface, necessarily the drum head; since the musical instrument may comprise a drum (see [0021]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of a drumstick rotated by the motor such that the drumstick hits a surface of Coble into the apparatus of Day in order to provide recreational therapy for the general public (see Abstract). 
   
Regarding claim 20, Day doesn’t explicitly teach:

However, Coble teaches in [0022] an actuator device comprising an arm powered by a solenoid and once the solenoid’s electromagnet is energized by the controller, a plunger forced upward coming in contact with a lever. Thus the drive signal associated with a series of contacts with drum head and based on drumstick displacement. Para [0023] mentions memory, thus displacement stored in medium to aid the moving back and forth of the drumstick. Also para [0014] mentions contact sensor. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of the drive signal associated with a series of contacts with the drum head surface of Coble into the apparatus of Day in order to have a feedback loop control, that is based on the data of series of contact with the drum head. 

Regarding claim 21, Day doesn’t explicitly teach:
wherein the series of contacts includes average values and deviations for one or more of drumstick tip speed, drumstick displacement above the drum head, and drumstick movement initiation time.  
However, Coble teaches in [0023] a controller to initiate a sequence of beats to guide the timing, therefore average values and deviations based on the data stored in the memory, for drumstick movement initiation time (claim 11 of Coble mentions motion sensor). 
Therefore, it would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the drumstick movement initiation time to have a nice musical therapy. 

Regarding claim 22, Day doesn’t explicitly teach:

However, Coble teaches in [0022] the actuator hitting a drum and the actuator may comprise of a solenoid energized by the controller. Para [0019] mentions a DC adjustable device and comparators. Para [0023] mentions preprogramed musical passage, sensor, therefore, since controller receives feedback from sensors for the sequence of beat to guide the timing there would be adjustment of the drive signal, which incorporates reducing the drive signal. 
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the reduction of the drive signal to have the controller follow a preprogrammed sequence such as sequence of beat to guide the timing (see Coble [0023]).

Regarding claim 23, Day doesn’t explicitly teach:
wherein the drive signal applied to the VCA is an EMF and  the contact with the drum head is detected based on detection of a back EMF produced in response to the EMF applied to the VCA.
However, Coble teaches in [0022], an electromagnet energized solenoid and in [0023]-[0024], plurality of sensor connected to the controller, possibly being a back EMF sensor.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the energizing electromagnet, as EMF, and the sensor connected to the controller of Coble into the apparatus of Day in order to control the system with feedback loop.

Regarding claim 27, Day doesn’t explicitly teach: 
further comprising adjusting a timing of the EMF applied to the VCA.  
However Coble teaches in [0023] a sequence of beats to guide the timing. 

  
Regarding claim 35, Day doesn’t explicitly teach:
further comprising setting the drumstick to strike the surface based on an acceleration associated with the VCA.  
However, Coble teaches an optical sensor and a motion sensor in para [0006] therefore, acceleration of VCA detected to set the drumstick to strike the drum.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the timing of the EMF applied to the VCA of Coble into the apparatus of Day in order to in order to control the system with feedback loop.

Regarding claim 36, Day teaches:
An apparatus (Fig. 14 housing 4), comprising: 
a voice coil actuator (VCA) (voice coil linear actuator 90) that includes a shaft (piston 92); 
a linear-to-rotary motion convertor ([0092]: linear to rotational translator 94) coupled to the shaft of the voice coil actuator (94 coupled to piston 92); 
a rotary encoder coupled to the linear-to-rotary motion convertor so as to indicate a rotation produced by the linear-to-rotary motion convertor (encoder 98 coupled to 94 to indicate a rotation produced by the translator 94); and 
a rotatable shaft coupled to the linear-to-rotary motion convertor so as to rotate in response to a linear motion of the shaft of the VCA (shaft 96 couple to translator 94 so as to rotate in response to linear motion of the piston 92 of the VCA 90); and
grating and pivot sub-assembly 86 secured to shaft 96; [0092]: 86 corresponds to elements 46 and 48 of previous Figs; [0085] grating 46 rotates; thus is able to strike; [0080]); and
a controller coupled to provide a drive current to the VCA ([0093] mentions a controller therefore it is obvious that the VCA would only be activated upon receipt of drive current). 
Day doesn’t explicitly teach reducing the drive current in response to detection of contact of a striking implement with a surface.
However, Coble teaches in [0022] the actuator hitting a drum and the actuator may comprise of a solenoid energized by the controller. Para [0019] mentions a DC adjustable device and comparators. Para [0023] mentions preprogramed musical passage, sensor, therefore, since controller receives feedback from sensors for the sequence of beat to guide the timing there would be adjustment of the drive signal, which incorporates reducing the drive signal. 
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the reduction of the drive signal to have the controller follow a preprogrammed sequence such as sequence of beat to guide the timing (see Coble [0023]).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day (US 2007/0030865) and in view of Coble (US 2013/0303836) further in view of Neuman (US 2008/0303445).

Regarding claim 24, Coble teaches in para [0019], a DC adjustable device and in para [0023] wherein the EMF being applied to the VCA and the controller receiving feedback from sensors and contact sensor para [0014]. For the sequence of beat in para [0023], to guide the timing, there would be adjustment of the drive signal.
However, none of Day nor Coble teaches 

However, Neuman teaches in para [0049] an EMF generator inserting an EMF modulated signal such as a pulse (width or frequency) and the circuitry being modified with respect to pulse width modulation by tuning the R-C network to be optimized to particular frequency ranges, thus adjusting the pulse width.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the PWM EMF and further adjusting the pulse width of Neuman into the combined system of Day and Coble in order to optimize particular frequency ranges (see [0049]).

Allowable Subject Matter
Claims 7-10, 12 and 25-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

With respect, to the drawing, Applicant has not shown in an amended drawing the rotatable shaft. Applicant refers to Fig 2C for rotatable shaft. The original specification doesn’t clearly mention which part is the rotatable shaft and that was the reason why Examiner objected to the drawing in the previous office action. It still is not clear which part of the originally filed specification and drawing the 

	Applicant has argued with respect to claim 1 that Bay doesn’t not disclose a striking implement nor a string implement retainer but only rotation of grating (see page 9 of 11).
	Examiner disagrees. Even though the grating and pivot sub-assembly 86 are secured to shaft 96; in [0092] it is stated that 86 corresponds to elements 46 and 48 of previous Figs; [0085] grating 46 rotates; thus is able to strike; [0080]. If the grating is able to rotate then it would be able to strike, thus striking element. And Figs. 10-13 show the grating motion before it finally strikes.

	Applicant has argued with respect to claim 11 that Bay doesn’t not disclose the striking implement and the second VCA (see page 10 of 11).
	Examiner replies. In the previous office action the Examiner objected to the drawing for failing to show important feature such as rotatable shaft. If Applicant is able to show as originally filed, which part is the rotatable shaft, it would be easier to understand the invention. As stated above, Fig. 1 shows two VCAs driving two striking implements. The claim asks for two VCAs and a rotatable shaft and it is not clear if one rotatable shaft is used or two. For this purpose, Examiner has asked Applicant to show where exactly the rotatable shaft located is located. Applicant has failed to do so. Therefore, Examiner, has prosecuted the claim, as best understood at the time of examination. Therefore the Examiner has treated as a second VCA, the motor 50, unless Applicant clarifies if the same rotatable shaft is aiding in the movement of the striking implement directly through the same rotatable shaft or another one. 

. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






     /ZEMENAY T TRUNEH/      Examiner, Art Unit 2846                                                                                                                                                                                                  
1/12/21
/KAWING CHAN/Primary Examiner, Art Unit 2846